SABERS, Justice
(concurring in result).
I believe that the majority’s interpretation of SDCL 28-13-32.1 and SDCL 28-13-34 is far too strict. An indigent person or someone on his behalf may apply for non-emergency relief under SDCL 28-13-32.1 prior to the time the care is provided or as soon thereafter as possible eligibility is contemplated. See footnote 2 of St. Paul Ramsey v. Pennington County, 402 N.W. 2d 340, 344 (S.D.1987), wherein we stated,
Under existing South Dakota law, an indigent (or someone on her behalf) could apply to the board of county commissioners for relief assistance for herself, (as opposed to the hospital seeking reimbursement), under SDCL 28-13-32.1. Cf. 84-10 Op.Att’y Gen. 130 (1984).
Similarly, SDCL 28-13-34 should not be interpreted to permit only the hospital to make an application in emergency situations. SDCL 28-13-34 simply requires “notice of hospitalization bearing the name of the attending physician and the information required to be contained in the application referred to in § 28-13-32.1_” There is no language in the statute requiring the hospital to give notice. Instead, the statute should be interpreted to permit either an indigent or the hospital to make an application for emergency relief.
The majority’s strict interpretation is contrary to the letter and the spirit of SDCL 28-13-32.1 and SDCL 28-13-34, and the county poor relief statutes under SDCL ch. 28-13. However, I concur in result because the County properly considered and rejected this application based on the facts and circumstances available to them at the time of the application.